Case 3:19-mj-00321-EMT Document 2 Filed 11/14/19 Page 1 of 3

DF. my “32! (emg
AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
Your affiant, Benjamin Murphy, being duly sworn, declares and states the
following:
~ 1, Your, Affiant is a Special Agent (“SA”) of the United States’ Drug
_ Enforcement Administration (“DEA”) within the meaning of Title 18, United States _
Code, Séction 2510(7), that is, an officer of the United States who is empowered by
law to conduct investigations of, and to make arrests for, offenses enumerated 10
Title 18, United States Code, Section 2516. |
2, _ Your Affiant has been a SA for the DEA since October i, 2007. Your
Affiant has received sixteen weeks of training in drug investigations and telated legal |
matters at’ the DEA Training Academy in Quantico, Virginia. Your Affiant has
received courses of instruction from DEA about investigative techniques and the ~
conducting of drug and financial investigations, Your ASiant has participated in
numerous drugs elated investigations that have resulted in the arrest, apprehension,
and conviction of those involved i in the distribution of controlled substances. Your
Affianti is familiar with the common methods of packaging and transp orting of illegal
controlled substances to include, but not limited to, marijuana, cocaine,
methamphetamine, heroin, fentanyl, pharmaceutical medications, and synthetic
narcotics to include “Spice” aind “Molly.” Your Affiant is also familiar with current

distribution methods,. packaging, and transporting of money derived from illegal

 

 
Case 3:19-mj-00321-EMT Document 2. Filed 11/14/19 Page 2 of 3

narcotic sales. Your Affiant has prepared, participated in, and executed multiple
search warrants for recovery of evidence involving the distribution of controlled
substances.

3, The facts and information contained in this affidavit are based on my
personal knowledge and observations, as well as upon information received in my
official capacity from other individuals, including other federal, state and local law
enforcement officers. This affidavit does not include all the information known to
your Affiant as part of this investigation, but only information sufficient to establish |
probable cause for the arrest of Arthur Collins ITI, for violation of Title 21, United
States Code, Sections 841(a), 841(b)(1)(A)(viii).

FACTS OF THE INVESTIGATION

3. Law enforcement utilized a cooperating defendant (CD) to make a
series of controlled buys of methamphetamine from Arthur Collins TIT on ot about
April 17, 2019, Sune 6, 2019, and July 25, 2019. In each instance, Collins sold
approximately two (2) ounces of methamphetamine to the CD, Rach controlled. buy
occurred within. the Northern District of Florida.

4. On November 14, 2019, law enforcement officers executed a search
warrant at Collins’ residence, located at 5545 Brackin Street, Crestview, Florida,

32539, Collins was present when the residence was searched. During the search,

 

 
Case 3:19-mj-00321-EMT Document 2 Filed 11/14/19 Page 3 of 3

approximately one (1) pound of methamphetamine was seized from Collins’

' residence.

5. Based upon the aforementioned facts and my training and experience,
your Affiant submits that there is probable cause to support that Arthur Collins TI
did possess with intent to distribute over 50 grams of methamphetamine, its salts,
isomers, and salts of its isomers, in violation of Title 21, United States Code,
- Sections 841(a), 841(b)(1)(A) viii).

6. Your Affiant declares under penalty of perjury that the foregoing is true
orrn(

Benjamin Mutphy, i Agent

United States Drug Enforcement Administration

and correct.

’ Sworn to and subscribed before me this | £ Ne day of November 2019,

UL aot. A N-&
LIONORABLE ELIZABETH M. TIMOTHY
Chief United States Magistrate Judge

 

 
